DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
	The Amendment received January 10, 2022 has been entered. Support for the Amendment is provided in the Applicant’s original disclosure including Figures 7-9B, 11A, and 11B and ¶ [0101].
	The Applicant’s arguments are persuasive in view of the Amendment and the rejections set forth in the October 8, 2021 are accordingly withdrawn.
Allowable Subject Matter
Claims 23-39, 43, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, including the closest prior art of record US2016/0020443 to White et al., does not disclose or suggest the claimed battery pack structure and configuration including the battery terminals arranged as claimed and configured to a connect to a plurality of corresponding terminals of a high voltage power tool, and a plurality of corresponding terminals of a low voltage power tool, “and wherein, both in state that the battery pack is connected to the high voltage power tool and in state that the battery pack is connected to the low voltage power tool, all the first battery positive terminal, the second battery positive terminal, the first battery negative terminal, and the second battery negative terminal are directly connected to corresponding terminals of the plurality of tool terminals, respectively” as required by independent Claim 23. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729